KNIGHT, District Judge.
Defendants move for a bill of particulars in respect to certain allegations of *39paragraph XX of the Amended Complaint. It is my opinion that the allegations in question, when considered in connection with the other allegations of the Amended Complaint, are sufficient in “definiteness or particularity” to enable the defendants properly to prepare a “responsive pleading or to prepare for trial.” Rule 12 (e), Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. These matters with respect to which a bill of particulars is sought may be inquired about through interrogatories.' Rule 33 et seq. Federal Rules of Civil Procedure.